Citation Nr: 1636084	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for Reiter's syndrome to include history or iritis, prostatitis, degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active duty from January 1986 to December 1989, active duty for training from November 1991 to May 1992, and active duty from July 1993 to April 1998 and from November 1998 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2014.  This matter was originally on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for Reiter's syndrome.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2009, service connection was established for degenerative joint disease bilateral knees, ankles, and feet with prostatitis and irritable bowel syndrome due to Reiter's syndrome; a noncompensable (zero percent) evaluation was assigned effective January 1, 2009.  In June 2009, the RO received the Veteran's Notice of Disagreement with the initial ratings assigned for, inter alia, irritable bowel syndrome and degenerative joint disease bilateral knees and ankles.

In June 2010, the evaluation of the Veteran's service-connected Reiter's syndrome to include history or iritis, prostatitis, degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands was increased to 20 percent effective January 1, 2009.  In September 2010, the RO received the Veteran's Notice of Disagreement with the rating assigned for, inter alia, Reiter's syndrome to include history or iritis, prostatitis degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands.  This was accepted as the Veteran's substantive appeal.

In April 2014, the Board remanded the case for additional development.  In September 2014, the evaluation of the Veteran's service-connected Reiter's syndrome to include history or iritis, prostatitis, degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands was increased to 60 percent effective January 1, 2009.  

Reiter's disease is not specifically listed in the Rating Schedule.  Under Diagnostic Code 5009, other types of arthritis are rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid arthritis as an active process is assigned a 100 percent rating when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 60 percent rating is assigned when there is weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.

In this case, the Veteran's Reiter's syndrome has been noted to be active, so it is appropriate to consider the criteria for active disease.

Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id.

Furthermore, the Veteran's iritis, prostatitis, and irritable bowel syndrome have been determined by the RO to be components of his Reiter's syndrome, and they do not involve joints, so consideration should be given to rating those manifestations separately and combining them.  

Additionally, the Board notes that parts of both the October 2008 and June 2014 VA examinations are not in the electronic record.  The full October 2008 orthopedic examination appears to have been of record in March 2014 as the Veteran's representative notes physical findings related to the Veteran's knees which is not currently of record.  Further the June 2014 VA examiner indicated that an ophthalmological examination had been completed; however, such examination is not currently of record.  

An attempt to associate these missing portions of the October 2008 and June 2014 VA examinations should be made.  

In addition, as it has been two years since the Veteran's joints affected by his Reiter's syndrome have been assessed, it is the Board's opinion that all of the symptoms of his Reiter's syndrome be reevaluated.  This should include evaluation of vision, prostate, and bowel evaluations.  The Board notes that chronic residuals of the Veteran's Reiter's syndrome noted during the appeal period include symptoms of the cervical spine, both shoulders, both hands, thoracolumbar spine, sacroiliac joints, both knees, both ankles, and both feet as well as iritis, prostatitis, and irritable bowel syndrome.  The June 2014 VA examiner addressed only symptoms of the cervical spine, thoracolumbar spine, sacroiliac joints, shoulders and knees.  In order for an assessment of the Veteran's Reiter's syndrome to be complete, all chronic residuals of Reiter's syndrome since the Veteran filed his claim should be addressed. 
     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his Reiter's syndrome that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  Specifically, all parts of the October 2008 and June 2014 examinations should be associated with the record.  This should include any ophthalmological examination conducted.

2.  The Veteran should be afforded a VA examination, preferably with a rheumatologist or a physician similarly qualified.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating  inflammatory arthritis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

Additionally, the examiner is asked to address the chronic residuals of Reiter's syndrome noted at the time of the October 2008 VA examination (arthritis of the knees, ankles, and feet; pain and swelling of hands; anterior capsule pigment of the right eye from previous iritis episodes; prostatitis; and irritable bowel syndrome) and the at the time of the June 2014 VA examination (cervical spine, thoracolumbar spine, sacroiliac joints, shoulders and knees), even if these residuals appear to be asymptomatic.  

In addition, consideration should be given to whether separate eye, prostate, and bowel evaluations are in order if the Reiter's syndrome is shown to currently actively involve those systems.  If there is no evidence of active symptoms of these systems found by this examiner, additional studies may not be needed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




